DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Response to Amendment
Claims 1 and 18 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments (See pg. 8), filed on 09/14/2022, with respect to the rejection(s) of claim(s) 1, 12 and 18 under 35 U.S.C. § 103 assert that Fujii ‘543 in view of Perlman ‘227 does not disclose “receiving, from a main service, random number generation information specifying a number of fragments into which data stored by a client device is to be fragmented by the client device”. This has been fully considered and is persuasive. However, in view of further search and consideration of the amended claims, claims 1, 12 and 18 are newly rejected. Please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., US-20090144543-A1 (hereinafter “Fujii ‘543”) in view of Vysogorets et al., US-20120066517-A1 (hereinafter “Vysogorets ‘517”).
Per claim 1 (independent):
Fujii ‘543 discloses: A method comprising: fragmenting, by the client device, the data according to the specified number of fragments as a set of fragments (FIG. 1, [0040], a secret sharing system … one client device 100 (the client device) and n-1 storage servers 200, 300, ..., n00 mutually connected through a network NW such as the Internet; [0042], The client device 100 is to realize a secret sharing device of the (k, n) threshold scheme in which n items (where n≥k≥2) (n: the specified number of fragments) of shared information D(0), ... , D(n-1) (a set of fragments) obtained by dividing the secret information S (fragmenting the data) are individually delivered to the n devices 100, 200, ... , n00 and the secret information S can be recovered from any k items of shared information, of the n items of shared information; [0039], a program for realizing a function of a secret sharing device is used by being previously installed from a network or a storage medium M into a computer of a client device as the secret sharing device, as illustrated in FIGS. 1 and 2, i.e. one client device 100 is the secret sharing device dividing the secret information S.);
incorporating authentication data with the set of fragments; identifying a set of entities capable of storing the set of fragments with the authentication data (FIG. 14, [0079], The check is made by comparison between the hash value calculated from the header information H(j) and the input hash value h(H(j)) and in the case of agreement, the header information H(j) is judged to be valid; [0080], The header information H(j) is considered to have … hash algorithm information (option) (authentication data); [0081], The hash algorithm information is added in the case of authenticating the originality of the header information after calculating the hash value of the header information; Note that the shared information D(j)(including the set of fragments) in FIG. 14 delivered to the n devices identified by j corresponding to a set of entities comprises each header information H(j) including the hash algorithm information, i.e., the authentication data.); 
storing the set of fragments with the authentication data across the set of entities, wherein a first fragment is stored at a first entity of the set of entities and a second fragment is stored at a second entity of the set of entities (FIG. 1, [0085], (f109-2) The function of delivering (storing) the n items of shared information D(1), ..., D(j),..., D(n) … to the devices 100, 200, ... , n00 through the communication unit 111; [0041], For example, j= 1 is assigned to the client device 100 and j=2 is assigned to the storage server 200. The number j=3 is assigned to the storage server 300, ..., and j=n is assigned to the storage server n00.);
data stored by a client device is to be fragmented into a number of fragments by the client device (FIG. 1, [0045], The input unit 102 (of one client device 100, i.e. a client device) … entering … the information such as the secret information S and the like into the client device 100 , i.e. data stored by the client device; [0071], The shared partial data creating unit 105 (of the client device) … is provided with a function of creating n(n-1) items of shared partial data D(j,i) (a number of fragments), according to the secret information S temporarily stored in the storage unit 101.).

Fujii ‘543 does not disclose but Vysogorets ‘517 discloses: receiving, from a main service, random number generation information specifying a number of fragments (FIG. 2A, [0079], the service provider token 21 includes … identity information in the form of a service provider ID 22 (random number generation information transmitted from the service provider 20, i.e. “a main service”) … After authentication of the service provider and the user, the user ID 28 and the service provider ID 22 are combined to generate the unique data container identifier 14 that identifies the location of the data container 10, i.e. specifying a number of fragments; [0257], identifiers (i.e., token ID, service provider ID, user ID) used in the system … produced by a random number generator (generating random number generation information); [0074], b) the identification of point within the data storage location for each stored fragment (encrypted data are fragmented and stored at each data storage location 12 as in FIG. 2A) can only be determined (specifying a number of the data storage locations 12) by a combination of a unique code assigned to the user, a unique code assigned to the service provider.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 with the identification of each fragmented data storage location via the data container identifier generated by a unique code produced as random number information transmitted from the service provider as taught by Vysogorets ‘517 because it would improve system security by adding additional authentication to the service provider [0078] and making it difficult to find existing identifiers by an exhaustive search method [0257]. Additionally, Vysogorets ‘517 is analogous to the claimed invention because it teaches a process for storing data in a dispersed, secure manner [0065].

Per claim 2 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 discloses: The method of claim 1, wherein the fragmenting comprises: utilizing a chunking process to create a first block into which the first fragment is stored, wherein the first block comprises the first fragment and at least one of an entity identifier, a block identifier of the first block, a random identifier, a signature corresponding to the authentication data, or padding (FIG. 14, [0080], The header information H(j) is considered to have data identifier indicating the row number j, header size indicating the size of header, … , processing bit length a indicating the processing bit of the shared partial data D(j, i), random number data size a indicating the data size of the random number R(j) … padding algorithm … hash algorithm information; Note that the shared information D(j) (a first block) includes both the header information H(j) and the shared partial data D(j, n-1)(the first fragment).).

Per claim 3 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 discloses: The method of claim 1, wherein the fragmenting comprises: utilizing a chunking process to create a first block associated with the first fragment, wherein the first block comprises a fragment pointer to a location at which the first fragment is stored and at least one of an entity identifier, a block identifier of the first block, a random identifier, a signature corresponding to the authentication data, or padding (FIG. 14, [0080], The header information H(j) is considered to have data identifier indicating the row number j, header size indicating the size of header, … , processing bit length a indicating the processing bit of the shared partial data D(j, i) (a fragment pointer), random number data size a indicating the data size of the random number R(j) … padding algorithm … hash algorithm information; Note that the shared information D(j) (a first block) includes both the header information H(j) and the shared partial data D(j, n-1)(the first fragment).).

Per claim 10 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 discloses: The method of claim 1, wherein the fragmenting comprises: utilizing a Shamir's Secret Sharing (SSS) algorithm to fragment the data ([0005], in 1979, Shamir proposed a secret sharing method called a (k, n) threshold scheme (see, for example, A. Shamir; "How to Share a secret", Communications of the ACM, 22, 11, pp.612-613[1979]); [0006], In the (k, n) threshold scheme, when the secret information is divided (fragmented) into n items of shared information, the original secret information can be recovered from k out of the n items of shared information but cannot be recovered at all from the k-1 items of shared information; Note that Fujii ‘543 refers to the 1979 paper of Shamir as background information since the invention of Fujii ‘543 is to improve it without using polynomial interpolation.).

Per claim 12 (independent):
Fujii ‘543 discloses: A non-transitory computer-readable medium storing instructions that when executed perform a method comprising: 
fragmenting data stored by a client device into a set of fragments 
(FIG. 1, [0040], a secret sharing system … one client device 100 (a client device) and n-1 storage servers 200, 300, ..., n00 mutually connected through a network NW such as the Internet; [0042], The client device 100 is to realize a secret sharing device of the (k, n) threshold scheme in which n items (where n≥k≥2) of shared information D(0), ... , D(n-1) (a set of fragments) obtained by dividing the secret information S (fragmenting data) are individually delivered to the n devices 100, 200, ... , n00 and the secret information S can be recovered from any k items of shared information, of the n items of shared information; [0039], a program for realizing a function of a secret sharing device is used by being previously installed from a network or a storage medium M into a computer of a client device as the secret sharing device, as illustrated in FIGS. 1 and 2, i.e. one client device 100 is the secret sharing device dividing the secret information S.);
incorporating authentication data with the set of fragments to create a set of blocks, wherein a first block comprises the authentication data and a first fragment and a second block comprises the authentication data and a second fragment; identifying a set of entities capable of storing the set of blocks (FIG. 14, [0079], The check is made by comparison between the hash value calculated from the header information H(j) and the input hash value h(H(j)) and in the case of agreement, the header information H(j) is judged to be valid; [0080], The header information H(j) is considered to have … hash algorithm information (option) (authentication data); [0081], The hash algorithm information is added in the case of authenticating the originality of the header information after calculating the hash value of the header information; Note that the shared information D(j) (a set of blocks) includes both the header information H(j)(including authentication data) and the shared partial data D(j, n-1)( a set of fragments), where they are indexed by j representing a set of entities.);
storing the set of blocks across the set of entities, wherein the first block is stored at a first entity of the set of entities and the second block is stored at a second entity of the set of entities (FIG. 1, [0085], (f109-2) The function of delivering (storing) the n items of shared information D(1), ..., D(j),..., D(n) … to the devices 100, 200, ... , n00 through the communication unit 111; [0041], For example, j= 1 is assigned to the client device 100 and j=2 is assigned to the storage server 200. The number j=3 is assigned to the storage server 300, ..., and j=n is assigned to the storage server n00.).

Fujii ‘543 does not disclose but Vysogorets ‘517 discloses: wherein the set of fragments comprises a number of fragments specified by random number generation information received from a main service (FIG. 2A, [0079], the service provider token 21 includes … identity information in the form of a service provider ID 22 (random number generation information received from the service provider 20, i.e. “a main service”) … After authentication of the service provider and the user, the user ID 28 and the service provider ID 22 are combined to generate the unique data container identifier 14 that identifies the location of the data container 10, i.e. specifying a number of fragments; [0257], identifiers (i.e., token ID, service provider ID, user ID) used in the system … produced by a random number generator (generating random number generation information); [0074], b) the identification of point within the data storage location for each stored fragment (encrypted data are fragmented and stored at each data storage location 12 as in FIG. 2A) can only be determined (specifying a number of the data storage locations 12) by a combination of a unique code assigned to the user, a unique code assigned to the service provider.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 with the identification of each fragmented data storage location via the data container identifier generated by a unique code produced as random number information transmitted from the service provider as taught by Vysogorets ‘517 because it would improve system security by adding additional authentication to the service provider [0078] and making it difficult to find existing identifiers by an exhaustive search method [0257].

Per claim 13 (dependent on claim 12):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Fujii ‘543 discloses: The non-transitory computer-readable medium of claim 12, wherein the method comprises: utilizing a plurality of bodyguard accounts as the set of entities, wherein the plurality of bodyguard accounts are hosted across multiple platforms (FIG. 1, [0093], The communication unit 202 (a plurality of bodyguard accounts) may have an authentication function of the client device 100 from the viewpoint of preventing leakage of the shared information D(2), in which case it is designed to return the shared information D(2) to the device 100 after the authentication of the client device 100).

Claim(s) 6-9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘543 in view of Vysogorets ‘517 and VALLADOLID et al., US-20220014354-A1 (hereinafter “VALLADOLID ‘354”).
Per claim 6 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but VALLADOLID ‘354 discloses: The method of claim 1, wherein the data comprises a private key, and wherein the method comprises: storing the set of fragments of the private key with the authentication data into a plurality of placeholder keys stored across the set of entities (FIG. 1 and 5, [0170], at step 502, a user signs-up to use system 100 … to store and retrieve a secret (the data) on behalf of the user. The user registers this interest using client device 102; [0173], The user then provides their user information at step 506. The user information comprises a unique identifier generated from a username, a verifier corresponding to the identifier and generated from of a password or a biometric of the user (authentication data) … the secret is a private cryptographic key (private key); [0174], The randomly selected server then performs step 508 where it assesses the username and the corresponding password/biometric against predetermined criteria;[0176], client device 102 performs step 510, generating a cryptographic hash of the username and a cryptographic hash of the password or biometric. The cryptographic hash of the username (authentication data) will be used as the unique identifier stored (at the randomly selected server) in association with the share (fragments) of the secret; [0179], a 'share' of a cryptographic key (one of a plurality of placeholder keys) is deposited with each server 108 (the set of entities).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the store of a plurality of shares of a private cryptographic key across a plurality of servers depending on a cryptographic hash of user credentials as taught by VALLADOLID ‘354 because the secret data such as cryptographic key can be stored remotely and returned to the owner upon request without having to store the whole secret in a single location that must be trusted and no sever has access to the user’s username [0014][0023]. Additionally, VALLADOLID ‘354 is analogous to the claimed invention because it teaches the system allowing for a user to operate a client device in order to store and retrieve a secret across a plurality of servers (See FIG. 1).

Per claim 7 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but VALLADOLID ‘354 discloses: The method of claim 1, comprising: receiving an entity list specifying the set of entities across which the set of fragments are stored, wherein the entity list is provided in response to successful authentication (FIG. 1 and 5, [0170], at step 502, a user signs-up to use system 100 … to store and retrieve a secret on behalf of the user. The user registers this interest using client device 102; [0174], The randomly selected server then performs step 508 where it assesses (whether it is a successful authentication) the username and the corresponding password/biometric against predetermined criteria; [0176], client device 102 performs step 510, generating a cryptographic hash of the username and a cryptographic hash of the password or biometric. The cryptographic hash of the username (authentication data) will be used as the unique identifier stored in association with the share (fragments) of the secret; [0179], a 'share' of a cryptographic key is deposited with each server 108 (the set of entities); [0184], Step 512 of FIG. 5 requires the selection of a plurality of servers 108 (an entity list; after the assessment of user credentials) to act as RoS 104. There are a number of options available for selecting servers 108, each of which are designed to improve the robustness and/or security of system 100.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the assessment of user credentials based on a cryptographic hash before the selection of servers storing the shares of the secret as taught by VALLADOLID ‘354 because it would improve the robustness and security of the system by providing an option of choosing servers after the assessment of user credentials.

Per claim 8 (dependent on claim 7):
Fujii ‘543 in view of Vysogorets ‘517 and VALLADOLID ‘354 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Fujii ‘543 discloses: The method of claim 7, comprising: utilizing the entity list to retrieve the set of fragments from the set of entities; and executing a reconstruction algorithm upon the set of fragments to reconstruct the data (FIG. 1, [0040], a secret sharing system … one client device 100 and n-1 storage servers 200, 300, ..., n00 (the entity list; a set of entities) mutually connected through a network NW such as the Internet; [0042], The client device 100 is to realize a secret sharing device of the (k, n) threshold scheme in which n items (where n≥k≥2) of shared information D(0), ... , D(n-1) (the set of fragments) obtained by dividing the secret information S are individually delivered to the n devices 100, 200, ... , n00 and the secret information S can be recovered (reconstructed) from any k items of shared information, of the n items of shared information; FIG. 17 (a reconstruction algorithm), [0125], The client device 100 starts the recovering process … collects any k items of shared information D(i_1), ..., D(i_j), ..., D(i_k), of the n items of shared information D(1) to D(n) delivered to the n devices 100, ..., n00).

Per claim 9 (dependent on claim 8):
Fujii ‘543 in view of Vysogorets ‘517 and VALLADOLID ‘354 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but VALLADOLID ‘354 discloses: The method of claim 8, comprising: utilizing the reconstruction algorithm to resolve hidden fragments (FIG. 8, [0214], At step 808, user device 102 receives shares from servers 108 … the servers 108 encrypts the shares using the owner's public key before providing them to the owner. In this case, the owner is able to decrypt (resolve) each share (encrypted share; hidden fragments) using the corresponding private key; [0215], Step 812 … the secret shared is reconstructed with the interpolation of a polynomial.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the reconstruction of shared secret based on the interpolation of a polynomial as taught by VALLADOLID ‘354 because it would improve the robustness and security of the system by applying the Lagrange’s interpolation (which predicts well even when arguments are not equally spaced) to the decrypted share.

Per claim 11 (dependent on claim 1):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but VALLADOLID ‘354 discloses: The method of claim 1, wherein the storing comprises: utilizing a distributed storage distribution mechanism to distribute the set of fragments across the set of entities (FIG. 7, [0209], step 610 of method 514 is replaced in method 514' with step 610'. At step 610', the encrypted key fragments (the set of fragments) are deposited onto a distributed ledger or blockchain (a distributed storage distribution mechanism). Servers 108 (the set of entities) are then able to access the key fragments from the distributed ledger and decrypt them when required.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the deposit of encrypted key fragments onto a distributed ledger for a plurality of servers to access them the as taught by VALLADOLID ‘354 because it would utilize the inherent properties of distributed ledgers, such as their accessibility and robustness to tampering and alteration in terms of accessing key fragments [0260].

Per claim 17 (dependent on claim 12):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Fujii ‘543 discloses: The non-transitory computer-readable medium of claim 12, wherein the method comprises: utilizing the entity list to retrieve the set of blocks from the set of entities; and executing a reconstruction algorithm upon the set of blocks to reconstruct the data (FIG. 1, [0040], a secret sharing system … one client device 100 and n-1 storage servers 200, 300, ..., n00 (the entity list; the a set of entities) mutually connected through a network NW such as the Internet; [0042], The client device 100 is to realize a secret sharing device of the (k, n) threshold scheme in which n items (where n≥k≥2) of shared information D(0), ... , D(n-1) (the set of blocks) obtained by dividing the secret information S are individually delivered to the n devices 100, 200, ... , n00 and the secret information S can be recovered (reconstructed) from any k items of shared information, of the n items of shared information; FIG. 17 (a reconstruction algorithm), [0125], The client device 100 starts the recovering process … collects any k items of shared information D(i_1), ..., D(i_j), ..., D(i_k), of the n items of shared information D(1) to D(n) delivered to the n devices 100, ..., n00);

Fujii ‘543 teaches receiving the entity list to reconstruct the data, but it does not suggest that the entity list is obtained in response to successful authentication. VALLADOLID ‘354 discloses: receiving an entity list specifying the set of entities across which the set of blocks are stored, wherein the entity list is provided in response to successful authentication (FIG. 1 and 5, [0170], at step 502, a user signs-up to use system 100 … to store and retrieve a secret on behalf of the user. The user registers this interest using client device 102; [0174], The randomly selected server then performs step 508 where it assesses (whether it is a successful authentication) the username and the corresponding password/biometric against predetermined criteria; [0176], client device 102 performs step 510, generating a cryptographic hash of the username and a cryptographic hash of the password or biometric. The cryptographic hash of the username (authentication data) will be used as the unique identifier stored in association with the share (the set of blocks) of the secret; [0179], a 'share' of a cryptographic key is deposited with each server 108 (the set of entities); [0184], Step 512 of FIG. 5 requires the selection of a plurality of servers 108 (an entity list; after the assessment of user credentials) to act as RoS 104. There are a number of options available for selecting servers 108, each of which are designed to improve the robustness and/or security of system 100.).

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘543 in view of Vysogorets ‘517 and A. Ranjan and M. Bhonsle, "Advanced technics to shared & protect cloud data using multilayer steganography and cryptography," 2016 International Conference on Automatic Control and Dynamic Optimization Techniques (ICACDOT), 2016, pp. 35-41 (hereinafter “Ranjan ‘2016”).
Per claim 14 (dependent on claim 12):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but Ranjan ‘2016 discloses: The non-transitory computer-readable medium of claim 12, wherein the storing comprises: utilizing a steganography technique to hide the set of blocks within one or more images (FIG. 4, 4.3. Hash-LSB Encoding (a steganography technique) with AES Process, pg. 37-38, User need to pick two files which is your info file (the set of blocks) and image where you want to hide the info. AES will apply over the text. Uploaded image will broke into the each RGB pixel frame … Finally, System will generate the reconstructed image. At last, the generated image get stored into the cloud.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the Hash-LSB encoding with AES process for hiding information in the cloud as taught by Ranjan ‘2016 because it would provide robust security over the stored data and user has full control over his/her created data (See 3.2-3.3). Additionally, Ranjan ‘2016 is analogous to the claimed invention because it teaches an effective and a unique approach to make sure information security in cloud computing by means of encrypting and concealing the info (See abstract).

Per claim 16 (dependent on claim 12):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but Ranjan ‘2016 discloses: The non-transitory computer-readable medium of claim 12, wherein the storing comprises: utilizing a superimposition technique to hide the set of blocks (FIG. 4, 4.3. Hash-LSB Encoding with AES Process, pg. 37-38, User need to pick two files which is your info file (the set of blocks) and image where you want to hide the info. AES will apply over the text. Uploaded image will break into the each RGB pixel frame (a superimposition technique) … Finally, System will generate the reconstructed image. At last, the generated image gets stored into the cloud.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the Hash-LSB encoding applied to each RGB pixel frame via AES process for hiding information in the cloud as taught by Ranjan ‘2016 because it would provide robust security over the stored data and user has full control over his/her created data (See 3.2-3.3).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘543 in view of Vysogorets ‘517 and Jia et al., US-7487219-B1 (hereinafter “Jia ‘219”).
Per claim 15 (dependent on claim 12):
Fujii ‘543 in view of Vysogorets ‘517 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
Fujii ‘543 in view of Vysogorets ‘517 does not disclose but Jia ‘219 discloses: The non-transitory computer-readable medium of claim 12, wherein the set of entities comprises a plurality of accounts such that the storing comprises: storing the set of blocks across the plurality of accounts (FIG. 1 and 2, [Col. 2], ll. 65 – [Col. 3], ll. 35, providing a virtual storage device … from a plurality of online storage accounts (103, 105, 107) (a plurality of accounts) … using a client-based driver (119) for aggregating the plurality of online storage accounts into the virtual storage device … The client-based driver (119) stores a data block (201) by automatically dividing the data block into multiple chunks (203) … sends (205) a first chunk of the multiple chunks and the topic to the first online storage account to store the data block (storing the set of blocks), maintaining a record in a table (207) for the topic, the first chunk, the first online storage account, and the dividing of the data block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 with the storing of multiple chunks of data into a plurality of online storage accounts as taught by Jia ‘219 because the storage capacity of the virtual data space can be dynamically sized by adding additional accounts and unauthorized access to one account will not result in access to the entire data set [Col. 1], ll.45-57. Additionally, Jia ‘219 is analogous to the claimed invention because it teaches that unauthorized access to one account will not result in access to the entire data set and further protection would be provided by having the table associated with data block information in an encrypted manner. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘543 in view of VALLADOLID ‘354 and Vysogorets ‘517 and Long et al., US-20210037076-A1 (hereinafter “Long ‘076”).
Per claim 18 (independent):
Fujii ‘543 discloses: A system comprising: a processor coupled to memory, the processor configured to execute instructions to perform a method comprising: 
receiving authentication data from a client device; 
generating a list of participating entities across which the fragments are to be stored by the client device; 
 (FIG. 14, [0079], The hash value checking unit 108 (of a client device) … is provided with a function of checking the header information H(j) based on the hash value h(H(j)); [0080], The header information H(j) is considered to have … hash algorithm information (option) (authentication data); [0081], The hash algorithm information is added in the case of authenticating the originality of the header information after calculating the hash value of the header information; Note that the shared information D(j)(including the fragments) in FIG. 14 delivered (by the client device) to the n devices identified by j corresponding to a list of participating entities comprises each header information H(j) including the hash algorithm information, i.e. the authentication data.); 

Fujii ‘543 does not disclose but VALLADOLID ‘354 discloses: in response to successfully authenticating the authentication data, generating random number generation information specifying a number of fragments into which the client device is to fragment data stored by the client device (FIG. 1 and 5, [0170], at step 502, a user signs-up to use system 100 … to store and retrieve a secret on behalf of the user. The user registers this interest using client device 102 (the client device); [0174], The randomly selected server then performs step 508 where it assesses (whether it is a successful authentication) the username and the corresponding password/biometric (the authentication data) against predetermined criteria; [0179], a 'share' of a cryptographic key (a number of fragments) is deposited with each server 108; [0184], Step 512 of FIG. 5 requires the selection of a plurality of servers 108 (in response to the successful authentication) to act as RoS 104. There are a number of options available for selecting servers 108, each of which are designed to improve the robustness and/or security of system 100; [0188], Randomly selecting one or more of the servers (through random number generation information specifying a number of fragments), i.e. one of the options.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 with the random selection of servers to which a share of a cryptographic key is to be deposited after assessment of user credentials as taught by VALLADOLID ‘354 because it would improve the robustness and/or security of the system [0184]. 

Fujii ‘543 in view of VALLADOLID ‘354 does not disclose but Vysogorets ‘517 discloses: transmitting, from a main service, the random number generation information (FIG. 2A, [0079], the service provider token 21 includes, among other information, identity information in the form of a service provider ID 22 (random number generation information transmitted from the service provider 20, i.e. “a main service”) … After authentication of the service provider and the user, the user ID 28 and the service provider ID 22 are combined to generate the unique data container identifier 14 that identifies the location of the data container 10; [0257], identifiers (i.e., token ID, service provider ID, user ID) used in the system … produced by a random number generator (generating random number generation information); [0074], b) the identification of point within the data storage location for each stored fragment can only be determined  by a combination of a unique code assigned to the user, a unique code assigned to the service provider.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 with the transmission of a service provider ID from a service provider for generating a unique code assigned to the service provider as taught by Vysogorets ‘517 because it would improve system security by adding additional authentication to the service provider [0078] and making it difficult to find existing identifiers by an exhaustive search method [0257].

Fujii ‘543 in view of VALLADOLID ‘354 and Vysogorets ‘517 does not disclose but Long ‘076 discloses: transmitting, from a main service, the list of participating entities to the client device ([0024], a system for accessing a data file within a decentralized data delivery network …  receive, from the tracker server (a main service), a peer list of cacher peer nodes (the list of participating entities), where the peer list was generated by selecting, from peer nodes currently active in the network, one or more cacher peer nodes to provide access to the one or more fragments of the data file; Note that a viewer node (the client device) can choose a cacher node for accessing data (See FIG. 3).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of VALLADOLID ‘354 and Vysogorets ‘517 with the selection of a cacher node in a peer list of cacher nodes for a viewer node to access data as taught by Long ‘076 because it would efficiently provide data since a certain cacher node is to be selected based on the network location, the geolocation, and the content type of the requested data file [0024]. Additionally, Long ‘076 is analogous to the claimed invention because it teaches a system for accessing a data file within a decentralized data delivery network [0024].

Per claim 19 (dependent on claim 18):
Fujii ‘543 in view of VALLADOLID ‘354 and Vysogorets ‘517 and Long ‘076 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Fujii ‘543 discloses: The system of claim 18, wherein the method comprises: receiving a request to reconstruct the data utilizing the fragments; identifying the participating entities at which the fragments are stored (FIG. 1, [0040], a secret sharing system … one client device 100 and n-1 storage servers 200, 300, ..., n00 (the participating entities) mutually connected through a network NW such as the Internet; [0042], The client device 100 is to realize a secret sharing device of the (k, n) threshold scheme in which n items (where n≥k≥2) of shared information D(0), ... , D(n-1) (including the fragments) obtained by dividing the secret information S are individually delivered to the n devices 100, 200, ... , n00 and the secret information S (the data) can be recovered (reconstructed) from any k items of shared information, of the n items of shared information; FIG. 17, [0125], The client device 100 starts the recovering process … collects any k items of shared information D(i_1), ..., D(i_j), ..., D(i_k), of the n items of shared information D(1) to D(n) delivered to the n devices 100, ..., n00).

Fujii ‘543 teaches indicating the participating entities, but this is not preceded by successfully authenticating the reconstruction request. VALLADOLID ‘354 discloses: providing an indication of the participating entities in response to successfully authenticating the request (FIG. 8, [0211], At step 802, the owner makes a request to RoS 104 to return the secret; [0212], A randomly selected server receives the request and uses the unique identifier as an index to identify (i.e. authenticating the request) which servers 108 were selected at step 512 when the owner enrolled. The randomly selected server returns the list 604 of servers (the participating entities) to device 102 at step 804.; [0215], Step 812 … the secret shared is reconstructed with the interpolation of a polynomial.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘543 in view of Vysogorets ‘517 and Long ‘076 with the provision of the list of servers based on the unique identifier indicating the servers enrolled by the owner as taught by VALLADOLID ‘354 because it would improve the robustness and/or security of the system. 

Per claim 20 (dependent on claim 18):
Fujii ‘543 in view of VALLADOLID ‘354 and Vysogorets ‘517 and Long ‘076 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Fujii ‘543 discloses: The system of claim 18, wherein the method comprises: utilizing at least one of a signature or an entity identifier within a block comprising a fragment to identify a participating entity of the participating entities (FIG. 14, [0082], The data format of the shared information D(j) (a block) includes the header information H(j), the hash value h(H(j)), and the n-1 items of shared partial data D(j, 1), D(j, 1), ..., D(j, n-1)(a fragment); Note that each j represents a participating entity.).

Allowable Subject Matter
Claim(s) 4-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499